Citation Nr: 0901255	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-19 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed the claims file and observes that 
further action is necessary prior to a final Board 
adjudication on this case.  A review of the record reflects 
that evidence was received subsequent to the issuance of the 
August 2008 Supplemental Statement of the Case, including VA 
treatment records.  However, the RO never issued a 
Supplemental Statement of the Case addressing these 
particular records.  See 38 C.F.R. § 19.31.  The failure of 
the RO to issue a Supplemental Statement of the Case 
constitutes a procedural error requiring a remand to the RO.  
See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

The veteran's claim of entitlement to 
service connection for PTSD should be 
readjudicated, with consideration of all 
evidence added to the claims file since 
the August 2008 Supplemental Statement of 
the Case.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




